Citation Nr: 0029243	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, wherein the veteran's claim of 
service connection for a back disability was denied.


REMAND

VA has a statutory duty to assist the veteran with the facts 
pertinent to his claim  38 U.S.C.A. § 5107(a).  This is 
particularly so when considering that VA's duty to assist is 
heightened where, as here, the veteran's service medical 
records are unavailable.  Milostan v. Brown, 4 Vet. App. 250, 
252 (1993).  

VA regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 3.303(d). In this case, a more definitive medical opinion 
is required which addresses the nature and etiology of the 
veteran's current back disability.  Accordingly, he should be 
afforded a VA orthopedic examination which is thorough and 
which takes into account the veteran's record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); Suttmann v. Brown, 5 Vet. App. 
127 (1993).  

In addition, the duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, any additional relevant medical records should 
be secured on remand.  In this regard, the transcript of the 
November 1999 teleconference reveals two areas in which VA 
has been put on notice of the possible existence of relevant 
records, thus requiring VA to obtain such records for 
determination.  First, the veteran stated he began seeing his 
doctor in the 1970s as a result of his back pain.  The only 
submission in the claims file from this doctor is an April 
1998 letter detailing, inter alia, the veteran's current back 
condition.  Second, the veteran gives the names of three 
doctors he saw regarding his back from 1950 to 1956.  There 
is no indication in the claims file  that any attempt was 
made to obtain these records.

Also, in a February 2000 statement the veteran indicated that 
he never received a copy of the transcript from the November 
1999 hearing.  Consequently, the RO should forward a copy to 
him.

As a final point, the Board observes that in adjudicating 
this claim, the RO has not, to date, considered the 
application of 38 U.S.C.A. § 1154(b) or 38 C.F.R. § 3.304(d) 
with respect to combat veterans.  This is pertinent due to 
the veteran's assertion that his back disability is related 
to service while on a bombing mission in World War II.  In 
light of the foregoing, in reconsidering this issue, the RO 
must specifically consider that law and regulation.  See 
Samback v. Gober, No. 00-7021, 2000 U.S. App. LEXIS 22680 
(Fed. Cir. September 8, 2000).

Accordingly, this claim is REMANDED to the RO for the 
following actions.

1. The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care 
providers, VA or private, who have 
treated him for his back disability 
following service.  After securing the 
necessary releases, the RO should 
request copies of any medical records 
that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.

2. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his current 
back condition.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file along with a copy 
of this REMAND, in conjunction with 
the examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disability is etiologically related to 
service.  The examiner should set 
forth in detail all findings that 
provide a basis for the opinion.

3. The RO should furnish the veteran and 
his accredited representative with a 
copy of the transcript from the 
November 1999 teleconference hearing. 

4. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a back disability 
taking into consideration all of the 
evidence of record.  The RO should 
also consider to provision of 
38 U.S.C.A. § 1154(b) or 38 C.F.R. 
§ 3.304(d).  If the benefit sought is 
denied, a new Supplemental Statement 
of the Case should be issued to the 
veteran and his accredited 
representative allowing a reasonable 
amount of time for a response.


Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




